Citation Nr: 1750305	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  12-19 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to service connection for tinnitus.  

In September 2013, the Board issued a decision that, in pertinent part, denied service connection for tinnitus.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, the Court issued an Order that granted a Joint Motion for Partial Remand (Joint Motion), vacated the Board's September 2013 decision, and remanded to the Board for action in compliance with the Joint Motion.  

This issue was most recently remanded by the Board in July 2015 and March 2017 in order to obtain additional VA audiological opinions.  These opinions were obtained in October 2015 and April 2017.  As such, the Board finds that there has been substantial compliance with its previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2017).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current tinnitus is related to his military service.



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. § § 5103, 5103A; 38 C.F.R. § 3.159.  However, as the claim of entitlement to service connection for tinnitus is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to that claim is not necessary.

The Veteran seeks entitlement to service connection for tinnitus.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In many cases, medical evidence is needed to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet.App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation").

Here, the Veteran contends that he developed tinnitus secondary to in-service noise exposure.  Specifically, he claims that he underwent continued training in the field as support for his artillery unit, and that this training consisted of firing a M110 howitzer.  In an April 2011 statement, the Veteran indicated that he began to experience ringing in his ears at night while in service.  A review of the Veteran's service personnel records indicates that his military occupational specialty was cook, but that he also completed Army Training Program (ATP) 21-114 basic combat training.  Accordingly, his in-service exposure to hazardous noise levels has been established.

A review of the Veteran's service treatment records reveals no complaints, findings, treatment, or diagnoses of tinnitus.  On the Report of Medical History completed by the Veteran at his release from service, he reported that he had ears, nose, or throat trouble, but did not indicate the nature.  He denied having running ears or hearing loss.  

Following service, a private treatment report noted that the Veteran had tinnitus in September 2008.

In November 2010, the Veteran was examined by a private healthcare provider.  At that time, he reported that his tinnitus began about 4 years prior to the examination.  He related that he had a  history of noise exposure from service while serving in an artillery unit.  The examiner's impression with regard to the ears was that the Veteran had presbycusis with tinnitus, and history of significant loud exposure secondary to artillery in the military in the 1960s.  

In February 2011, the Veteran was afforded a VA audiological examination, at which time he was diagnosed as having tinnitus.  The Veteran reported an in-service history of noise exposure with no post-service history of noise exposure.  The Veteran stated that he had a gradual onset of tinnitus over the past five years which began spontaneously and without any specific event.  The examiner opined that due to the relatively long period of time between discharge from the military and the onset of tinnitus symptoms, it would seem less likely as not that the Veteran's current tinnitus was a result of his military duties.  In a March 2011 addendum, the examiner again stated that it was less likely as not that the tinnitus was due to in-service noise exposure.    

Based on this evidence, the Board denied the Veteran's claim of entitlement to service connection for tinnitus in a September 2013 decision.  However, as described above, the January 2015 Joint Motion vacated and remanded the Board's denial after finding that the February 2011 VA audiological examination report was inadequate because it did not fully address the concept of delayed-onset tinnitus or the precepts noted in VA Training Letter 10-02, which acknowledged that "[t]he onset [of tinnitus] may be gradual or sudden, and . . . [t]innitus can be triggered months or years after an underlying cause (such as hearing loss) occurs."  As such, in July 2015, the Board remanded the Veteran's claim so that an additional VA medical opinion could be obtained.  

Pursuant to the Board's July 2015 Remand, another VA opinion was obtained in October 2015.  The VA audiologist concluded that:

Tinnitus is a subjective complaint and no objective measure exists to verify the presence or absence of tinnitus.  The etiology of tinnitus cannot be determined using current clinical technologies.  Etiology is typically inferred by patient history and a review of medical records.

A review of the Veteran's C-file and service medical records revealed no record of complaint or treatment for tinnitus.  The Veteran reported the onset of tinnitus occurred in 2006, which was 30+ years after his discharge from the service.  It is widely accepted that noise-induced tinnitus occurs at the time of the noise exposure, and does NOT develop years later.  Additionally, per the Institute of Medicine (2006) "as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases."  There are many possible causes for tinnitus beyond noise exposure including head injury, brain tumors, middle ear diseases, certain medications, and the normal aging process.  Based on the time of onset and what we know about the auditory system, it is more likely that tinnitus in this case is related to civilian noise exposure incurred after military service, the other known etiologies as mentioned above, or possibly even age-related changes to the auditory system.  Based on this rationale, the Veteran's tinnitus is deemed less likely than not caused by or a result of military noise exposure.

In March 2017, the Board found that the October 2015 VA audiological opinion was inadequate because it did not specifically consider and discuss VA Training Letter 10-02, and therefore did not adequately address the etiology of the Veteran's tinnitus.  As such, a VA addendum opinion was obtained in April 2017, at which time the audiologist explained: 

The training for this C&P clinic specifically states that if there is no evidence in the SMRs regarding tinnitus we are to use the Veteran's lay statement.  In addition, there is no scientific evidence to support that tinnitus gradually appears after the noise exposure is ceased.  In this case, the Veteran reported the onset of the tinnitus started 30+ years after his discharge.  The current literature shows that it is widely accepted that noise-induced tinnitus occurs at the time of the noise exposure, and does NOT develop years later.  Additionally, per the Institute of Medicine (2006) "as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases."  There are many possible causes for tinnitus beyond noise exposure including head injury, brain tumors, middle ear diseases, certain medications, and the normal aging process.  Per training for the C&P clinical Audiologists at this clinic, which has discussed the issue of delayed onset of tinnitus with those Audiologists at the national C&P level, tinnitus does not develop years after the noise exposure has stopped.  Therefore, tinnitus was again deemed less likely the result of military noise exposure.

It would appear that the training letter 10-02 cited in this request is outdated and no longer pertains when rendering an opinion for any tinnitus request.

However, while the most recent VA opinions have focused on the validity of delayed-onset tinnitus, the Board emphasizes that there are instances in the record, to include the April 2011 correspondence, in which the Veteran clearly stated that his current tinnitus had its onset in service.  The Veteran's statements that his tinnitus began in service are competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation"); VA Training Letter 10-02 at F.5.b.1. (March 18, 2010).   Moreover, the Board finds that these statements credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Based upon a longitudinal review of the record, there is in-service evidence of exposure to acoustic trauma, a current diagnosis of tinnitus, and competent evidence indicating that the tinnitus began during service.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


